Dear Mr. Colvin:
This office is in receipt of your opinion request, which has been assigned to me for research and reply.
The issue for our determination, as phrased in your letter, is:
     May a foreign student who has completed secondary school studies in their home country be lawfully enrolled in Louisiana's public secondary schools?
You state foreign students often enroll in our high schools via exchange programs and you question the legality of such enrollments at the state level. Our research indicates there are no Louisiana statutory requirements for the enrollment of foreign students participating in exchange programs at the high school level.  Conversations with personnel employed with the Department of Education, Secondary Education Division, and the State Board of Elementary and Secondary Education indicate there are no particular rules or regulations governing this situation. The federal regulations governing nonimmigrant aliens in this country on student visas and provide in part:
     "An alien having a residence in a foreign country which he has no intention of abandoning, who is a bona fide student qualified to pursue a full course of study and who seeks to enter the United States temporarily and solely for the purpose of pursuing such a course of study at an established institution of learning or other recognized place of study in the United States, particularly designated by him and approved by the Attorney General . . . which institution or place of study shall have agreed to report to the Attorney General the termination of attendance of each nonimmigrant student . . ."  8 U.S.C.A. § 1101(a)(15)(F)(i).
There appears to be no state limitation on the acceptance of a foreign student participating in an exchange program at the secondary level of high school education.  We are informed this practice is encouraged and there is no major hindrance to such a student who desires to participate in the foreign-exchange program.
Should you require further assistance, please contact our office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0096E